DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022, has been entered.
Amendment to the claim 14 acknowledged and accepted, the 112(b) rejection has been withdrawn.

Response to Amendment/Remarks
Applicant’s remarks with amendments filed 6/10/2022, with respect to the rejection of claims 13-16, 19, have been fully considered and as a result the claims 13-16, 18-19, are now indicated as allowable.  The rejection of claims 13-16, has been withdrawn.  Claims 17 and 20 have been canceled.  Regarding claim 19, however, an examiner’s amendment was considered necessary to address distinction between the two stated elasticities so to advance prosecution in the case.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David K. Cole on 6/15/2022.
The application has been amended as follows: 
IN THE CLAIM(s):
Claim 19, has been replaced with the following claim 19, 
-- Claim 19. (Currently amended)  An apparatus configured to be worn on a body part of a user, the apparatus comprising:  
a stretchable fabric band configured to surround the body part, wherein the stretchable fabric band comprises first fabric strands with a first elasticity and second fabric strands with a second elasticity, and wherein the second elasticity [[that]] is less than the first elasticity;  
circuitry in the stretchable fabric band that comprises:  
	wireless communications circuitry configured to communicate wirelessly with external electrical equipment;  
	wireless power receiving circuitry configured to receive wireless power;  
	sensor circuitry comprising sensors that include electrodes formed from conductive strands that are intertwined with the fabric strands through loops of the second fabric strands; and  
	control circuitry configured to use the sensor circuitry to gather measurements from the body part of the user; and 
	additional fabric coupled to the stretchable fabric band. --  
Claims 1-16, 18-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) since the reference(s) taken either individually or collectively neither teach nor fairly suggest as a whole in combination with other claimed limitation, feature of a first antenna coupled to the wireless transceiver circuitry, a second antenna coupled to the wireless transceiver circuitry, wherein the second antenna is orthogonal to the first antenna as in claim 13, and feature of a stretchable fabric band wherein the stretchable fabric band comprises first fabric strands with a first elasticity and second fabric strands with a second elasticity, and wherein the second elasticity is less than the first elasticity as with claim 19.  Claims 14-16, 18, treated on individual merits, are allowed by virtue of their dependency to claim 13, noted above.  The closest prior art, Dandekar et al (2016/0000374) discloses limitations noted in the action released 3/11/2022, however, does not adequately render the above allowable features obvious.  The reason for allowance to claims 1-12, has been noted in the office action issued 3/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.